DETAILED ACTION
Response to Amendment
This allowance is in response to the filing of non-provisional patent application 16/245,210 on 1/10/2019. Claims 1-7 and 9-20 are pending. Examiner notes that the filed set of claims is missing claim 8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brannon McKay (reg. 57,491) and Leonard Weinstein (reg. 69,562), on 1/13/2021.
The language of claim 7 has been amended, the language of claim 8 was missing and is provided below, and claims 12-15 are amended to depend on claim 11.  Documentation related to the authorization for these changes is attached as an Office Action Appendix.  
Claims shall be amended as follows:

Claim 7. (Examiner’s Amendment) The method of claim 1, wherein establishing the value of the LCID includes 

allowing the value of the LCID to remain a current value in response to a determination that the 


Claim 8. (Examiner’s Amendment) The method of claim 1, wherein establishing the value of the LCID includes setting the value of the LCID to the value of the CCID in response to a determination that the value of the LCID prior to the establishing is not the same as the value of the CCID.

Claim 12. (Examiner’s Amendment) The non-transitory, computer-readable medium of claim [[10]] 11, wherein the stage of establishing the value of the LCID includes: 
determining a status of a connection between the device and a network, 
obtaining the value of the CCID from one of the server and the agent based on the status of the connection, 
wiping any user data stored in the first SDK application in response to a determination that the value of the LCID prior to the establishing does not match the CCID, and 
setting the value of the LCID to the value of the CCID.  

Claim 13. (Examiner’s Amendment) The non-transitory, computer-readable medium of claim [[10]] 11, wherein implementing the first SDK application with user data includes obtaining user data from the keychain in response to a determination for the context ID comparison that the KCID matches the value of the LCID.  

Claim 14. (Examiner’s Amendment) The non-transitory, computer-readable medium of claim [[10]] 11, the stages further comprising: 
setting, with the agent application prior to the user launching the first SDK application, an 
wherein the value of the CCID is established from one of the ACID and the SCID based on a status of a connection between the device and a network, 
wherein the stage of establishing the value of the LCID includes: 
determining the value of the LCID does not match the KCID for the context ID comparison, 
wiping user data stored in the keychain and a value of the KCID, 
obtaining the user data for the first SDK application from the agent application and populating the user data of the keychain with the user data obtained for the first SDK application, 
setting the value for the KCID to the ACID.  

Claim 15. (Examiner’s Amendment) The non-transitory, computer-readable medium of claim [[10]] 11, the stages further comprising: 
prior to accessing the user profile, receiving a request to check out the device and the credentials for the user; 
encrypting the user data within a storage of the first SDK application and the keychain in response to a request to check in the device; 
receiving a request to launch the first SDK application while the device is checked in; 
deleting the user data and the value of the LCID for the first SDK application in response to the request; and 
deleting the user data of the keychain and the value of the KCID in response to the request to launch the first SDK application.

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Cook (U.S. Pat. App. Pub. 2017/0052835 A1) teaches implementation of local SDK instances on a SDK platform; Chen (U.S. Pat. App. Pub. 2018/0365004 A1) teaches access for calling a software development kit; Dudkiewicz (U.S. Pat. App. Pub. 2014/0278766 A1) teaches using a software development kit for provisioning application on a network. 
However, Cook, Chen, and Dudkiewicz do not anticipate or render obvious the combination set forth in the independent claim 1, recited as “… determining an SDK application is a first SDK application of an application cluster including at least a second SDK application, in response to the user launching the first SDK application; determining a status of a local context ID ("LCID") of the first SDK application; establishing a value for the LCID based on the status of the LCID and a value of a comparison context ID ("CCID") obtained from one of a server and an agent; performing a context ID comparison between the LCID and a keychain context ID ("KCID") for a keychain associated with the application cluster; and implementing, with the device, the first SDK application with user data that is specific to the user and obtained from one of the agent application and the keychain based on a result of the context ID comparison.”
Recited in independent claim 11 as “… determining an SDK application is a first SDK application of an application cluster including at least a second SDK application, in response to the user launching the first SDK application; determining a status of a local context ID ("LCID") of the first SDK application; establishing a value for the LCID based on the status of the LCID and a value of a comparison context ID ("CCID") obtained from one of a server and an agent; performing a context ID comparison between the LCID and a keychain context ID ("KCID") for a keychain associated with the application cluster; and implementing, with the device, the first SDK application with user data that is specific to the user and obtained from one of the agent application and the keychain based on a result of the context ID comparison.”
Recited in independent claim 16 as “… determining an SDK application is a first SDK application of an application cluster including at least a second SDK application, in response to the user launching the first SDK application; determining a status of a local context ID ("LCID") of the first SDK application; establishing a value for the LCID based on the status of the LCID and a value of a comparison context ID ("CCID") obtained from one of a server and an agent; performing a context ID comparison between the LCID and a keychain context ID ("KCID") for a keychain associated with the application cluster; and implementing, with the device, the first SDK application with user data that is specific to the user and obtained from one of the agent application and the keychain based on a result of the context ID comparison.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. The present invention is directed to the implementation of multiple tailored SDK software packages across an enterprise network.  While Examiner’s search was broadened to include technology related to APIs, SSO, and even SAAS, the specific recitation of the SDK in the claims, and considering the unique characteristics and nature of software development kits, required Examiner to apply art from the body of references more narrowly within this area of technology.  Further, the specific interrelation of the various identifiers in combination with the keychain and the user credentials precluded any reasonable combination of prior art to serve as the basis of a rejection under 35 U.S.C. 103.  Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Srivastava (U.S. Pat. App. Pub. 2017/0105171 A1); Liang (U.S. Pat. App. Pub. 2018/0260393 A1); Burch (U.S. Pat. App. Pub. 2014/0215587 A1); Holzman (U.S. Pat. App. Pub. 2005/0239447 A1); Chung (U.S. Pat. App. Pub. 2019/0058707 A1); Khalil (U.S. Pat. App. Pub. 2019/0044940 A1); Liderman (U.S. Pat. App. Pub. 2019/0068568 A1); Charter (U.S. Pat. App. Pub. 2016/0042388 A1); and Bhattathiri (U.S. Pat. App. Pub. 2020/0092332 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493